DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Claims 1-4, and 6-25 are allowed in this Office action.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this instant Examiner’s amendment was given in a telephonic communication (see attached Interview Summary) from Applicant’s representative Mr. Simon Ford on November 17, 2021.
The claims are amended as presented below and will replace all previous versions of claims:
(CURRENTLY AMENDED) A computer-implemented method, comprising:
in response to an initiation of, loading the data storage cartridge into a data storage drive of a data storage library;
providing an indication to an application that the data storage cartridge is located in a storage slot while the data storage drive is loaded with the data storage cartridge, where providing the indication conceals from the application that the data storage drive is loaded with the data storage cartridge for use in creating the search index;
creating the search index, utilizing the data storage cartridge and the data storage drive; and
storing the search index.
(CURRENTLY AMENDED) The computer-implemented method of Claim 1, wherein the initiating of the creation of the search index is performed in response to a receipt of a search request. 
(PREVIOUSLY PRESENTED) The computer-implemented method of Claim 1, comprising: 
reporting the data storage drive as being empty when the data storage drive is loaded with the data storage cartridge.
(CURRENTLY AMENDED) The computer-implemented method of Claim 1, wherein the initiating of the creation of the search index is performed in response to new data being introduced into the data storage library.
(CANCELLED) 
(CURRENTLY AMENDED) The computer-implemented method of Claim 1, comprising:
identifying a host application drive that is not currently being used within the data storage library;
loading the data storage cartridge into the host application drive; and
presenting the data storage cartridge as being located in [[a]]the storage slot when the data storage cartridge is loaded into the host application
(CURRENTLY AMENDED) The computer-implemented method of Claim 1, comprising:
identifying [[a]]the data storage drive as not currently being used within the data storage library; and
loading the data storage cartridge into the data storage drive of the data storage library.

(PREVIOUSLY PRESENTED) The computer-implemented method of Claim 1, wherein the indication that the data storage cartridge is located in the storage slot is provided to the application in response to receiving a request for inventory data from the application. 
(CURRENTLY AMENDED) The computer-implemented method of Claim 1, wherein the creating of the search index includes parsing data stored within the data storage cartridge by the data storage drive, and creating one or more index data structures by the data storage drive, based on the parsed data.   
(ORIGINAL) The computer-implemented method of Claim 1, wherein all or part of the search index is stored within the data storage cartridge.

(PREVIOUSLY PRESENTED) The computer-implemented method of Claim 1, wherein: 
the creation of the search index is initiated automatically according to a predetermined schedule, and
all or part of the search index is stored within another data storage cartridge.
(ORIGINAL) The computer-implemented method of Claim 1, wherein all or part of the search index is stored within media other than the data storage cartridge.
(PREVIOUSLY PRESENTED) The computer-implemented method of Claim 1, comprising flagging the data storage cartridge as being verified.
(CURRENTLY AMENDED) A computer program product comprising one or more computer readable storage media, and program instructions collectively stored on the one or more computer readable storage media, the program instructions comprising instructions configured to cause one or more processors to perform a method comprising:
in response to an initiation of, loading, utilizing the one or more processors, the data storage cartridge into a data storage drive of a data storage library;
providing, utilizing the one or more processors, an indication to an application that the data storage cartridge is located in a storage slot while the data storage drive is loaded with the data storage cartridge, where providing the indication conceals from the application that the data storage drive is loaded with the data storage cartridge for use in creating the search index;
creating, utilizing the one or more processors, the search index, utilizing the data storage cartridge and the data storage drive; and
storing, utilizing the one or more processors, the search index.
(CURRENTLY AMENDED) The computer program product of Claim 14, comprising reporting the data storage drive as being empty when the data storage drive is loaded with the data storage cartridge, utilizing the one or more processors



(CURRENTLY AMENDED) A library controller, comprising:
a processor; and 
logic integrated with the processor, executable by the processor, or integrated with and executable by the processor, the logic being configured to:
in response to an initiation of, load the data storage cartridge into a data storage drive of a data storage library;
provide an indication to an application that the data storage cartridge is located in a storage slot while the data storage drive is loaded with the data storage cartridge, where providing the indication conceals from the application that the data storage drive is loaded with the data storage cartridge for use in creating the search index;
create the search index, utilizing the data storage cartridge and the data storage drive; and
store the search index.
(ORIGINAL) A computer-implemented method, comprising:
initiating a creation of a search index;
transparently loading a first data storage cartridge into a data storage drive within a data storage library;
initiating a creation of the search index utilizing the first data storage cartridge and the data storage drive;
receiving a request to access data on a second data storage cartridge, utilizing the data storage drive;
postponing the creation of the search index utilizing the first data storage cartridge and the data storage drive;
removing the first data storage cartridge from the data storage drive;
loading the second data storage cartridge into the data storage drive; and
providing access to the data on the second data storage cartridge, utilizing the data storage drive.

(ORIGINAL) The computer-implemented method of Claim 17, wherein removing the first data storage cartridge from the data storage drive further comprises:
transparently loading the first data storage cartridge into a second data storage drive; and: 
resuming the creation of the search index utilizing the first data storage cartridge and the second data storage drive, or
restarting the creation of the search index utilizing the first data storage cartridge and the second data storage drive.
(ORIGINAL) The computer-implemented method of Claim 17, wherein loading the second data storage cartridge includes:
removing the second data storage cartridge from its home slot;
inserting the second data storage cartridge into the data storage drive;
updating inventory data to indicate that the second data storage cartridge is not in its home slot; and
updating a library map to indicate that the second data storage cartridge is loaded into the data storage drive.
(ORIGINAL) The computer-implemented method of Claim 17, further comprising:
removing the second data storage cartridge from the data storage drive;
transparently reloading the first data storage cartridge into the data storage drive; and  
resuming the creation of the search index utilizing the first data storage cartridge and the data storage drive.

(ORIGINAL) The computer-implemented method of Claim 20, wherein the creation of the search index utilizing the first data storage cartridge and the data storage drive is resumed from a point where it was postponed.
(ORIGINAL) The computer-implemented method of Claim 20, wherein resuming the creation of the search index utilizing the first data storage cartridge and the data storage drive includes initiating a creation of a new search index utilizing the first data storage cartridge and the data storage drive.
(PREVIOUSLY PRESENTED) A computer-implemented method, comprising:
automatically initiating a creation of a search index for a data storage cartridge according to a schedule;
transparently loading the data storage cartridge into a data storage drive of a data storage library, including:
identifying a data storage drive that is not currently being used within the data storage library,
loading the data storage cartridge into the data storage drive,
reporting the data storage drive as being empty when the data storage cartridge is loaded into the data storage drive,
receiving a request from a host application for inventory data, and 
in response to receiving the request, providing inventory data to the host application indicating that the data storage cartridge is in a storage slot, and not in the data storage drive while the data storage cartridge is loaded into the data storage drive; 
creating the search index, utilizing the data storage cartridge and the data storage drive, where all or part of the search index is stored within another data storage cartridge; and
saving the search index.
(PREVIOUSLY PRESENTED) The method of claim 23, wherein reporting the data storage drive as being empty comprises:
receiving, from a host application, a request for a library map, and
providing to the host application the library map, where the library map indicates that the data storage drive is empty.
(PREVIOUSLY PRESENTED) The method of claim 23, wherein creating the search index includes parsing data stored within the data storage cartridge by the data storage drive, and creating one or more index data structures, based on the data.

Summary of Related Prior Arts
The prior arts on record are summarized as follows:
i)	Amir et al. (Pub. No. US 2011/0238906) teaches loading a tape cartridge into at least one tape drive installed in an automated tape library, where a tape of the tape cartridge has at least two partitions; writing plurality of data blocks on a first of the partitions; and writing an index on a second of the partitions, wherein the index includes information about at least one of files and the blocks on the first partition.
ii)	Stripling (Pat. No. US 9015005) teaches monitoring libraries and library drives which includes polling the library to determine whether a storage media has been loaded in to, or unloaded from, a drive. When the media has been loaded, a media monitoring session is initiated. It is then determined which tape has been loaded in to which drive of the library and associating the session performance with that tape and that drive. 
iii)	Itagaki et al. (Pub. No. US 2015/0363119) teaches reducing overhead to enable high-speed writing even when a large number of small-sized files are written onto a tape in a file system by writing multiple files consecutively onto a tape to become one combined file; writing, onto the tape, first index information including the start position and size of the combined file on the tape; and writing, onto the tape, second index information including the start position and size of each of the multiple files in the combined file on the tape.


iv)	Iwasaki et al. (Pub. No. US 2016/0063007) teaches managing hierarchical storage including one or more storage media on a computer system including one or more computers. Each of the one or more storage media includes a data part which is separated from an index and on which updated information is appended and kept. Each of a plurality of pieces of data within the file system is managed to be migrated to at least any of the one or more storage media. 
v)	Abramovitz et al. (Pub. No. US 2014/0149477) teaches accessing tape storage analytics data from tape libraries including generating a user interface on client devices. The user interface includes a first screen displaying graphics or an analysis table based on the tape storage analytics data. A user input is received for selecting the displayed graphics or an item within a cell of the analysis table and displaying a second screen, which presents a subset of the tape storage analytics data and provides data on operation of at least tape libraries or library components.
vi)	Alber et al. (Pat. No. US 9020921) teaches accessing tape storage analytics data from tape libraries. A user input is received for selecting the displayed graphics or an item within a cell of the analysis table and modifying the user interface to display a second screen. The receiving and modifying steps are repeated to navigate between data corresponding to a tape library, a tape drive, and media and to operations involving these and other tape library component


Reasons for Allowance
The following is an examiner's statement of reasons for allowance of Claims 1-4, and 6-25:
In interpreting the claims filed on 14 October 2021, in view of the interview dated 17 November 2021, and the available prior art, the Examiner finds the claimed invention to be patentably distinct from the prior art of records. Specifically, the prior art of records, individually or in combination, fail to explicitly teach, suggest or render obvious the claimed invention as recited in independent claims 1, 14, 16, 17, and 23.
Other dependent claims are also allowed based on their dependencies on claims 1, 14, 17, and 23.
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Son Hoang whose telephone number is (571) 270-1752. The Examiner can normally be reached on Monday – Friday (7:00 AM – 4:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

          /SON T HOANG/Primary Examiner, Art Unit 2169                                                                                                                                                                                                                November 17, 2021